UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4738


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RAMIRO OCHOA,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, Chief District Judge. (4:11-cr-00074-D-1)


Submitted: April 25, 2017                                          Decided: May 1, 2017


Before KING, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jaclyn L. DiLauro, Assistant Federal
Public Defender, Raleigh, North Carolina, for Appellant. John Stuart Bruce, United
States Attorney, Jennifer P. May-Parker, First Assistant United States Attorney, Barbara
D. Kocher, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       While on supervised release, Ramiro Ochoa shot his wife and then left his judicial

district without permission.     Ochoa appeals from the two-year revocation sentence

imposed following these two supervision violations, and we affirm.

       Where, as here, a defendant fails to object to the court’s sentencing explanation,

we review for plain error, United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013), and

“will not disturb a district court’s revocation sentence unless it falls outside the statutory

maximum or is otherwise plainly unreasonable,” United States v. Padgett, 788 F.3d 370,

373 (4th Cir.) (internal quotation marks omitted), cert. denied, 136 S. Ct. 494 (2015).

Before imposing a revocation sentence, the district court “must consider both the policy

statements and the applicable policy statement range found in Chapter 7 of the

Sentencing Guidelines manual, as well as the applicable 18 U.S.C. § 3553(a) factors.” Id.

(brackets and internal quotation marks omitted).         “Chapter Seven instructs that, in

fashioning a revocation sentence, the court should sanction primarily the defendant's

breach of trust, while taking into account, to a limited degree, the seriousness of the

underlying violation and the criminal history of the violator.” Webb, 738 F.3d at 641

(citing U.S. Sentencing Guidelines Manual ch. 7, pt. A(3)(b)).

       Here, the district court correctly calculated the policy statement range to be 24

months, and appropriately considered Ochoa’s personal history and characteristics in

fashioning a sentence that punished the serious breach of trust resulting from Ochoa’s




                                              2
grievous criminal conduct. We see no basis to disturb Ochoa’s presumptively reasonable

sentence. Padgett, 788 F.3d at 373. *

      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
       Ochoa’s other challenge to his sentence concerns a double jeopardy claim that, as
Ochoa concedes, could have merit only if the Supreme Court overturned its decision in
Abbate v. United States, 359 U.S. 187 (1959). Because Abbate remains good law, this
claim must fail.


                                            3